Citation Nr: 0910045	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1964 to December 
1967 and from October 1969 to April 1973.  His awards include 
the Combat Action Ribbon.  

The Veteran requested a hearing at a local VA office before 
the undersigned on his VA Form 9 in June 2007.  Subsequently, 
the Veteran withdrew his request for a hearing on his VA Form 
21-4138 in August 2007.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2. Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 1112, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and service personnel records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice in April 
2005.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, VA has obtained service treatment 
records, afforded the Veteran a VA audiology examination, and 
assisted the Veteran in obtaining evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to his service.  He further contends 
that his hearing difficulty began in the 1960's, while 
serving in Vietnam, and is the result of his exposure to 
artillery, engines, and gunfire.  The Veteran concedes post-
service noise exposure due to target shooting, as a job 
requirement, however, described using hearing protection.  
The Veteran believes that his hearing was initially damaged 
in service and continued to worsen subsequently.      
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's service treatment records (STRs), including his 
March 1964 induction physical examination and his December 
1967 separation physical examination contain no evidence of 
complaints, treatment, or diagnosis for bilateral hearing 
loss or tinnitus.  The Veteran's April 1969 induction 
physical examination and his April 1973 separation physical 
examination contain no evidence of complaints, treatment, or 
diagnosis for bilateral hearing loss or tinnitus.  


During a July 2005 VA examination for exposure to herbicides, 
the examiner noted that the Veteran has tinnitus, however, 
normal hearing acuity.

The Veteran underwent a VA audiology examination in December 
2006, in which pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
30
40
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  

The examiner diagnosed the Veteran with bilateral mild to 
high sensorineural hearing loss.  Upon review of the 
Veteran's claims file, the examiner noted the Veteran's 
normal hearing at the aforementioned enlistment and 
separation examinations.  He further opined that the Veteran 
did not have a significant hearing threshold shift during 
service.  The examiner also acknowledged the Veteran's 
complaints of constant tinnitus in both ears, however, he 
opined, that although significant combat noise exposure is 
conceded, the Veteran's bilateral hearing loss and tinnitus 
are less likely than not caused by military noise exposure.  

The evidence shows that the Veteran has a current hearing 
disability as defined by VA regulations.  38 C.R.F. § 3.385.  
However, there is no evidence showing a chronic condition in 
service.  The Board acknowledges that at the time of the 
aforementioned VA audiometric examination, the Veteran 
indicated that he first noticed that his ears would bleed 
after heavy ammunition fire during his service in Vietnam; 
however, a clinically identifiable hearing disability was 
first noted no earlier than December 2006, approximately 33 
years after separation from service.  

Furthermore, the only medical opinion of record as to the 
etiology of the hearing loss expressly rejects a causal 
relationship between the hearing disability and the Veteran's 
time in service.  


Regarding the Veteran's tinnitus, the evidence of record 
indicates that the Veteran's tinnitus was first noted in July 
2005, many years after discharge from service.  The Board 
notes, that during the aforementioned VA examination, the 
Veteran reported a constant and bothersome, high-pitched 
ringing in both ears since 1966.  However, upon review of the 
Veteran's claims file, the examiner concluded that his 
tinnitus is less likely than not caused by military noise 
exposure.

The Board has considered application of the relaxed 
evidentiary standards of 38 U.S.C.A. § 1154(b).  Here, the 
veteran's exposure to acoustic trauma during service has been 
conclusively established.  The Board is not disputing that 
the veteran was exposed to loud noise during service.  The 
reduced evidentiary burden of 38 U.S.C.A. § 1154(b), however, 
only applies to the question of service incurrence, and not 
to the question of a nexus to service, which generally 
requires competent medical evidence.  See Libertine v. Brown, 
9 Vet. App. 521 (1996).  A VA medical examiner has considered 
this evidence of service incurrence in providing a medical 
opinion in this case. 

The veteran claims that his current hearing loss and tinnitus 
are related to service.  His recitation of his symptoms 
during service is accepted as true.  To the extent that the 
Veteran may be competent to report on his own observations 
regarding his hearing loss and tinnitus (see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), the Board finds 
his assertions outweighed by the detailed opinion provided by 
the December 2006 VA examiner who discussed the Veteran's in-
service and post-service history.  

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
must be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit-of-the-doubt rule does not 
apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


